Citation Nr: 0024083	
Decision Date: 09/11/00    Archive Date: 09/21/00

DOCKET NO.  00-16 603	)	DATE
	)
	)



THE ISSUE

Eligibility for the payment of attorney fees from past-due 
benefits.



ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel



FINDINGS OF FACT

Following an award of past-due benefits, the Regional Office 
referred this case to the Board of Veterans' Appeals for a 
decision on whether the attorney was eligible under 38 
U.S.C.A. § 5904(d) for the payment of a fee from past-due 
benefits.  



CONCLUSION OF LAW

The Board of Veterans' Appeals has no original jurisdiction 
to adjudicate the issue of eligibility or entitlement to 
attorney fees under direct payment contingency-fee 
agreements.  See 38 U.S.C.A. §§ 5904(d), 7104(a) (West 1991 & 
Supp. 2000); Scates v. Gober, No. 97-875 (U. S. Vet. App. 
August 14, 2000). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran served on active duty from October 1950 to 
October 1952.

This case is before the Board of Veterans' Appeals (Board) 
following the issuance of a February 2000 rating decision 
which granted entitlement to a 90 percent evaluation for 
retinitis pigmentosa, effective October 7, 1963, and a 100 
percent evaluation for retinitis pigmentosa, effective 
October 30, 1972.  The rating decision also granted 
entitlement to special monthly compensation based on 
blindness in one eye having only light perception and the 
other eye having no light perception, effective from October 
30, 1972; and entitlement to special monthly compensation 
based on loss of use of one eye for the period from October 
7, 1963 to October 29, 1972.  This award resulted in the 
payment of past-due benefits to the veteran.  

The veteran is represented by T. J. ("the attorney").  In a 
contingency fee agreement signed by the veteran in February 
1998, the veteran retained the representational services of 
the attorney.  The veteran agreed to a contingent legal fee 
of 20 percent of past-due benefits awarded, to be paid by the 
Department of Veterans Affairs (VA) directly to the attorney 
from any past-due benefits awarded on the basis of the 
veteran's claims.  In a second contingency fee agreement 
signed by the veteran in March 1999, the provisions regarding 
a contingent legal fee of 20 percent of past-due benefits 
awarded, to be paid by VA directly to the attorney from any 
past-due benefits awarded, remained unchanged.  A review of 
the July 2000 Regional Office (RO) award letter to the 
veteran reflects that 20 percent of past-due benefits payable 
to the veteran were withheld pursuant to the fee agreement.

In Scates v. Gober, No. 97-875 (U. S. Vet. App. August 14, 
2000), the United States Court of Appeals for Veterans Claims 
(the Court) held that:

	all issues involving entitlement or eligibility for 
attorney
	fees under direct-payment contingency-fee agreements, as 
	contrasted with the issues of reasonableness and
	excessiveness, must first be addressed by the RO in
	accordance with the normal adjudication procedures and
	cannot be the subject of sua sponte or other original 
(on
	motion) [Board of Veterans' Appeals] review.  Slip op. 
at 4.

Consequently, it vacated the Board decision concerning the 
attorney's eligibility for payment of attorney fees withheld 
by the Secretary from past-due benefits for want of original 
jurisdiction to decide eligibility for direct payment of a 
withheld contingency fee under 38 U.S.C.A. § 5904(d), and 
remanded the matter to the Board with directions to dismiss 
the matter of direct-payment fee eligibility as referred to 
the Board by the RO.

This case is the same type of case.  Consequently, under 
Scates, the Board must dismiss the matter of direct-payment 
fee eligibility as referred to the Board by the RO for want 
of original jurisdiction to decide eligibility for direct 
payment of a withheld contingency fee under 38 U.S.C.A. 
§ 5904(d).



ORDER

The matter before the Board is dismissed.



		
	John E. Ormond, Jr.
Member, Board of Veterans' Appeals



 


